        Case 2:18-cv-04006-DWL Document 21 Filed 05/24/19 Page 1 of 5



 1   Clifford Bendau (030204)
     Christopher J. Bendau (032981)
 2   Bendau & Bendau PLLC
     P.O. Box 97066
 3   Phoenix, Arizona 85060
     Tel: (480) 382-5177
 4   Fax: (480) 304-3805
     cliffordbendau@bendaulaw.com
 5   chris@bendaulaw.com
 6   Attorneys for Plaintiffs
     Melissa Jo Randall and Kristina Wenzler
 7
 8   SQUIRE PATTON BOGGS (US) LLP
     Laura Lawless (023951)
 9   Melissa Legault (034775)
     1 E. Washington St., Suite 2700
10   Phoenix, Arizona 85004
     Laura.Lawless@squirepb.com
11   Melissa.Legault@squirepb.com
     +1 602 528 4000
12
     Attorneys for Defendants
13   PDW Productions, LLC; Sooper Hoopers, LLC;
     Dana Fischer; and Anton Fischer
14
15                              IN THE UNITED STATES DISTRICT COURT
16                                  FOR THE DISTRICT OF ARIZONA
17
18   Melissa Randall and Kristina Wenzler,         Case No. 2:18-cv-04006-DWL
19                          Plaintiffs,            JOINT MOTION FOR APPROVAL
20                                                 OF SETTLEMENT AGREEMENT,
              v.
                                                   AND FOR DISMISSAL OF THE
21   PDW Productions, LLC, an Arizona              LAWSUIT WITH PREJUDICE
     Limited Liability Company, et al.,
22
                            Defendants.
23
24            Plaintiffs Melissa Jo Randall and Kristina Wenzler and Defendants PDW
25   Productions, LLC, Sooper Hoopers LLC, Dana Fischer, and Anton Fischer hereby jointly

26   move for approval of their fully-executed Settlement Agreement and Release of Claims,

27   and for Dismissal of the Lawsuit With Prejudice. This Joint Motion is supported by the

28   following Memorandum of Points and Authorities.



     010-8769-5716/2/AMERICAS
          Case 2:18-cv-04006-DWL Document 21 Filed 05/24/19 Page 2 of 5



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3            On November 9, 2018, Plaintiffs filed this putative Fair Labor Standards Act
 4   (“FLSA”) 1 collective action.    [See Doc. 1 (the “Lawsuit”).]       After early discovery,
 5   including mandatory initial discovery responses, the Parties entered into settlement
 6   negotiations. Plaintiffs and Defendants agreed to resolve the Lawsuit on the terms set forth
 7   in the attached Settlement Agreement, which is filed under seal as Exhibit 1. Defendants
 8   have issued a settlement payment to be distributed to Plaintiffs and their attorneys as
 9   payment of their alleged unpaid wages, attorneys’ fees, and litigation costs provided the
10   Court approves the Settlement Agreement. [Id.] Plaintiffs and Defendants further agreed
11   that the parties would take all steps necessary to effectuate a dismissal of the Lawsuit with
12   prejudice. In furtherance of that agreement, the Parties hereby jointly move for approval
13   of the Settlement Agreement, and for dismissal of the Lawsuit with prejudice.
14   II.      LEGAL ANALYSIS
15            FLSA claims may be settled only with court approval or approval by the U.S.

16   Department of Labor to ensure that the settlement is “a fair and reasonable resolution of a

17   bona fide dispute over FLSA provisions.” See Lynn’s Food Stores, Inc. v. United States,

18   679 F.2d 1350 (11th Cir. 1982); Lopez v. Arizona Public Serv. Co., No. CV 08-1843, PHX-
     JAT, 2010 WL 1403873, *1 (D. Ariz. Jan. 27, 2010) (in an FLSA action, “the parties must
19
     seek approval of their stipulated settlement in order to ensure the enforceability of the
20
     Settlement Agreement. The Court may approve the settlement if it reflects a reasonable
21
     compromise over issues.”).
22
              When evaluating settlement agreements for reasonableness, the court or DOL must
23
     consider whether liability is contested by the defendant; whether the settlement distribution
24
     is equitable; whether the plaintiffs’ attorneys’ fees will be paid, and in what amount; and
25
     whether there are indicators of fraud or collusion between the parties making the settlement
26
     fundamentally unfair. See e.g., Lopez, 2010 WL 1403873 at *1 (approving a stipulated
27   agreement because the defendant “strongly contested liability under the FLSA,” the
28
     1
         29 U.S.C. §§ 201-219.
     010-8769-5716/2/AMERICAS                    -2-
        Case 2:18-cv-04006-DWL Document 21 Filed 05/24/19 Page 3 of 5



 1   plaintiffs “faced difficulty establishing that each plaintiff worked more than 40 hours per
 2   week,” and the distribution to each plaintiff “directly relate[d] to each plaintiff’s length of
 3   employment with defendant and the amount of hours each plaintiff worked for

 4   [defendant]”); Hand v. Dionex Corp., No. CV 06-1318-PHX-JAT, 2007 WL 3383601, *1

 5   (D. Ariz. Nov. 13, 2007) (approving a proposed FLSA settlement because the distribution

 6   of settlement proceeds directly related to each plaintiff’s length of employment with
     defendant, and the parties strongly contested liability).
 7
              The parties’ Settlement Agreement satisfies the requirements set forth in Lopez and
 8
     Hand. First, Defendants contest coverage under the FLSA given the corporate defendants’
 9
     limited revenues (see Guzman v. Irmadan, Inc., 551 F. Supp. 2d 1368 (S.D. Fla. 2008),
10
     aff’d, 322 Fed. App’x 644 (11th Cir. 2009) (enterprise coverage did not exist where tax
11
     returns for small, family-owned business showed annual income never reached $500,000)),
12
     and dispute purported individual supervisor liability with respect to Defendant Anton
13
     Fischer given the attenuated role he played in the operation of the defendant-businesses.
14
              In addition to disputing statutory and individual coverage, Defendants also dispute
15   liability, as Plaintiffs have failed to adduce any evidence thus far that they were not
16   compensated as required by the FLSA for all hours (including purported overtime) worked
17   during the applicable time period. Defendants contest that Plaintiffs are entitled to payment
18   of any alleged unpaid minimum wages, given the substantial amounts both earned in tips.
19   The parties dispute whether and to what extent either Plaintiff ever worked in excess of
20   forty (40) hours per workweek.
21            Notwithstanding the genuine dispute over coverage and liability, Defendants have

22   agreed to make a lump sum payment of that includes payment of purported back wages to

23   each Plaintiff and a sum to their counsel for their attorneys’ fees, litigation costs and

24   expenses, in amounts set forth in Exhibit 1. See, e.g., Baker v. D.A.R.A. II, Inc., No. CV
     06-2887-PHX-LOA, 2008 WL 4368913, *2 (D. Ariz. Sept. 24, 2008) (noting that the
25
     FLSA requires that settlement agreements include an award of attorneys’ fees to be paid
26
     by the defendant). This amount is a reasonable settlement in light of the disputed issues of
27
     fact and law, and the payment of Plaintiffs’ attorneys’ fees and out-of-pocket expenses. As
28
     such, the Settlement Agreement represents a fair resolution of the parties’ dispute.
                                               -3-
     010-8769-5716/2/AMERICAS
        Case 2:18-cv-04006-DWL Document 21 Filed 05/24/19 Page 4 of 5



 1   III.     CONCLUSION
 2            As the Settlement Agreement represents a fair resolution of the parties’ dispute, the
 3   Parties respectfully request that the Court approve the parties’ Settlement Agreement
 4   attached here under seal, and grant this Joint Motion for Dismissal of the Lawsuit with
 5   Prejudice.
 6            A proposed form of Order is submitted herewith.
 7
 8   Respectfully submitted: May 24, 2019             Bendau & Bendau PLLC
                                                      PO Box 97066
 9                                                    Phoenix, Arizona 85060
10
11                                                    By: s/Christopher Bendau
12                                                        Christopher J. Bendau

13                                                    Attorneys for Plaintiffs Melissa Jo Randall
                                                      and Kristina Wenzler
14
15
16                                                    Squire Patton Boggs (US) LLP
                                                      1 E. Washington St., Suite 2700
17                                                    Phoenix, Arizona 85004

18
19                                                    By: s/Laura Lawless
                                                          Laura Lawless
20
                                                      Attorneys for Defendants
21                                                    PDW Productions, LLC; Sooper Hoopers,
                                                      LLC; Dana Fischer; and Anton Fischer
22
23
24
25
26
27
28

                                                   -4-
     010-8769-5716/2/AMERICAS
        Case 2:18-cv-04006-DWL Document 21 Filed 05/24/19 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2          On May 24, 2019, the foregoing document was mailed/e-mailed to counsel below
     and a Notice of Service was electronically filed with the Clerk of the Court via the
 3
     CM/ECF system:
 4
                                     Bendau & Bendau PLLC
 5                                      Clifford P. Bendau
 6                                    Christopher J. Bendau
                                         P.O. Box 97066
 7                                   Phoenix, Arizona 85060
                                cliffordbendau@bendaulaw.com
 8
                                      chris@bendaulaw.com
 9                                    Attorneys for Plaintiffs
10   /s/ Lisa Danczewski
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -5-
     010-8769-5716/2/AMERICAS
